UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6111


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BEKIR VURAL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:90-cr-00139-5)


Submitted:    June 4, 2009                  Decided:   June 19, 2009


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bekir Vural, Appellant Pro Se. Dana James Boente, Acting United
States Attorney, Erik R. Barnett, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bekir Vural has filed a second notice of appeal from

his criminal judgment entered in 1990.              As our previous decision

in No. 91-5630 affirmed the judgment, we dismiss the present

appeal of that same judgment as duplicative.                  We dispense with

oral   argument   because      the    facts   and    legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                     DISMISSED




                                        2